Citation Nr: 1437921	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of frostbite of the left and right foot, to include heel spurs.
 
2. Entitlement to service connection for residuals of a left hand laceration.
 
3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1994. 

This appeal before the Board of Veterans' Appeals (Board) originates from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The Veteran testified at an August 2012 hearing before the undersigned. A transcript is of record. In January 2014, the Board reopened the Veteran's previously denied claim of entitlement to service connection for residuals of frostbite of the left and right foot, to include heel spurs, and remanded the case for additional development. The file has now been returned to the Board for further consideration.

The Board notes that in a statement received by VA in August 2002, the Veteran asserted entitlement to service connected for (GERD). There is no indication that the RO as the Agency of Original Jurisdiction (AOJ) has initially adjudicated this claim. Since the Board does not have jurisdiction over the raised claim, it is referred to the AOJ for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Board, at the time of its January 2014 remand, found that there were outstanding records in the present appeal. The Board directed the AOJ to obtain any missing service treatment records, including from Darnell Army Medical Center, and any other appropriate records repository, including the Records Management Center (RMC) and, if the records were not there, the National Personnel Records Center (NPRC). If such records were unavailable, the Board directed the AOJ to sufficiently notify the Veteran and issue a memorandum making a formal finding of unavailability for the claims file. Further, the Board directed the AOJ to request the Veteran's post-service treatment records from Darnell Army Medical Center for the period from September 29, 1994 to January 31, 1994. 

The AMC simply requested the Veteran's service and personnel records from the NPRC and in a February 2014 response; the NPRC reported that all available records had been sent for scanning to be included in the Veteran's electronic claims file. Indeed, in February 2014, a number of entries containing the Veteran's service personnel records were added to his electronic claims file. In its May 2014 Supplement Statement of the Case (SSOC), the AMC reported that it had received the Veteran's service personnel records.

Thus, there is no indication that the AMC sought the cited service treatment records from the entities named in the January 2014 Board remand. Specifically, there is no indication that the AMC sought the Veteran's service treatment records from Darnell Army Hospital or the RMC, or his post-service treatment records from Darnell Army Hospital. The AMC did not conduct any development in this regard that the Board may consider substantial compliance with its remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Also, the examiner who offered the March 2014 opinion as to the Veteran's bilateral foot disability rendered an etiological opinion as to his calcaneal spurs; however, such did not include consideration of the Veteran's lay statements, made during his August 2012 Board hearing, as to continued foot problems since his January 1991 in-service treatment and claimed frostbite. Further, while the examiner noted that the Veteran's current treatment was for plantar fasciitis, the etiological opinion was limited to the calcaneal spurs. On remand, sufficient etiological opinions, including consideration of the Veteran's lay statements as to continued foot problems since service, as to both plantar fasciitis and calcaneal spurs, is required. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any missing service treatment records, including from Darnell Army Medical Center, and any other appropriate records repository, including the RMC, as well as his post-service treatment records from Darnell Army Medical Center dated from September 29, 1994 to January 31, 1995. 

If, after making appropriate inquiries, it is determined that such federal records are available or do not exist or that further efforts to obtain them would be futile, the AOJ should issue a memorandum making a formal finding of unavailability for the claims file and notify the Veteran that his additional service treatment records were not obtained, the efforts that were made to obtain them, and alternative sources of evidence that may submitted to support the claims. A copy of such notification must be associated with the claims file. 

2. Obtain any outstanding VA treatment records dated from January 2014 to the present and associate them with the claims file. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Forward the claims file the examiner who provided the March 2013 VA opinion as to the etiology of the Veteran's bilateral foot condition, or a suitable substitute. If any examiner determines that additional examining is required, so schedule the Veteran.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's plantar fasciitis, calcaneal spurs, or any other bilateral foot disability, was incurred in or aggravated by service, including consideration of his claimed in-service frostbite and recorded treatment in January 1991 for chapped and cracked feet and callouses, as well as his lay statements rendered during the August 2012 Board hearing as to continued foot problems since service. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Then, after ensuring any other necessary development has been completed; readjudicate the claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



